DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 28 April 2022.  In view of this communication and the amendment concurrently filed: claims 1-19 were previously pending; claim 8 was cancelled; and thus, claims 1-7 and 9-19 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 28 April 2022, have been fully considered and are persuasive.
The Applicant’s initial arguments state that the objections to the drawings, specification, and claims have been overcome by the amendments thereto.  Since the application has been amended as suggested in the non-final rejection, this argument is persuasive and said grounds have been withdrawn.
The Applicant’s arguments regarding the previous grounds of rejection under 35 U.S.C. 112 are persuasive for the same reason.  Thus, said grounds of rejection have been withdrawn.
The Applicant’s arguments, regarding the previous grounds of rejection under 35 U.S.C. 102 and 103, allege that the prior art does not disclose the structure of the electromagnets and their supports as recited in the amended claims.  Specifically, the claims now recite the coil support having an axial recess extending radially from a radially inner annular rim to a radially outer annular rim, with the coils being fully inserted into the axial recess defined between said rims.  Since the prior art does not disclose these features, the previous grounds of rejection under 35 U.S.C. 102 and 103 have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-7 and 9-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an electrical linear motor comprising a stator and an actuation shaft movable in a linear axial direction with respect to the stator, 
the stator comprising a casing, an electromagnet array mounted in the casing, the electromagnet array comprising a central orifice extending in the linear axial direction within which the actuation shaft extends, 
the actuation shaft comprising a permanent magnet arrangement comprising a plurality of magnetic pole segments, the electromagnet array comprising a plurality of electromagnets to generate a magnetic field that in conjunction with the magnetic field of the permanent magnet arrangement generates an electromotive force between the stator and actuation shaft having a component in the axial direction to drive the actuation shaft relative to the stator, 
characterized in that the plurality of electromagnets is a plurality of substantially disc shaped electromagnets, each electromagnet-comprising a coil support having an axial recess extending radially from a radially inner annular rim to a radially outer annular rim, the radially inner annular rim defining the central orifice of the stator, 
the axial recess arranged on one side of the coil support and at least one coil is fully inserted within said axial recess, a dielectric material covering the coil within the axial recess, in the form of a dielectric potting material, a dielectric resin, or an injected or molded dielectric polymer, 
said at least one coil being pre-assembled to the coil support to form a single electromagnet, a plurality of said single electromagnets being assembled in a stacked manner in said axial direction to form the electromagnet array.
The prior art does not disclose the structure of the coil supports, having an axial recess with the coil fully inserted therein, as recited above.  Further, the application assigns a particular criticality to this structure in that it allows for simple preassembly of the individual coil structures prior to stacking.  Thus, the prior art neither anticipates nor renders obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834